Citation Nr: 1200776	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  02-09 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for service-connected generalized anxiety disorder, rated as 70 percent disabling from February 26, 2010. 

2. Entitlement to an effective date prior to February 26, 2010 for a total disability rating for compensation purposes based on individual unemployability due service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Kathy Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to November 1970. 

This case was last before the Board of Veterans' Appeals (Board) in July 2009 on appeal of January 2002 and September 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico (RO). In January 2002, the RO denied an evaluation in excess of 50 percent for service connected generalized anxiety disorder. In September 2003, the RO denied entitlement to TDIU. The Board denied the Veteran's appeals of those decisions in a January 2006 decision. 

The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court). In February 2008, the Court vacated the January 2006 Board decision and remanded the case to the Board for the provision of an opinion with additional reasons and bases. 

The Board remanded the case in July 2009 for the provision of additional assistance to the Veteran. The RO gathered additional records and afforded the Veteran a VA examination. On the basis of newly acquired evidence, the RO issued an August 2010 rating decision granting a 70 percent disability rating for generalized anxiety disorder, effective February 26, 2010, and entitlement to a TDIU. In a December 2010 letter, the Veteran expressed disagreement with the RO's August 2010 decision, indicating that he desires an earlier effective date for the 70 percent disability rating and for the grant of TDIU. His disagreement with the increased rating is part of the increased rating claim currently on appeal and the Board has recharacterized the TDIU issue to reflect that matter also remains on appeal. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where a claim for service connection is granted during the pendency of an appeal, a timely second notice of disagreement (NOD) initiates appellate review concerning the assigned compensation level or effective date). 

For the reasons discussed below, the Board presently again REMANDS the appeal to the RO to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The claims file reflects that some pertinent evidence remains outstanding, additional notice must be sent to the Veteran, and the February 2010 VA examination report requires clarification. As the case is being remanded for additional development, the RO must also gather any newly generated VA treatment records.

VA and private treatment records associated with the claims file indicate that the Veteran experienced job difficulties due to his service-connected psychiatric disability. Specifically, these records state that his employer had documented some of his conflicts with coworkers and managers, that he had received workplace accommodations, and that he was awarded retirement on a disability basis. Although the record contains an August 2002 letter from the Office of Personnel Management (OPM) stating that the Veteran was awarded disability retirement, there is no supporting documentation from OPM. The claims file also does not contain any records from the Veteran's employer (the U.S. Postal Service) documenting his disability-based employment difficulties and/or workplace accommodations. As this evidence is pertinent to both matters on appeal, the RO must take appropriate steps to obtain and associate any available documents.

Since the Board's initial decision in these matters, additional notice requirements have been created. As a result, the Veteran has not yet been provided with notice as to how VA assigns disability ratings and effective dates in compliance with Dingess v. Nicholson, 19 Vet. App. 473 (2006). While this case is in remand status, the RO/AMC must send a corrective letter to the Veteran.

A February 2010 VA examiner found that the Veteran's psychiatric disability limited his ability to complete work tasks and to interact appropriately in work environments on the basis of "longitudinal evidence" revealing no remission of anxiety symptomatology despite continuous psychiatric treatment. However, the examiner stated that the Veteran did not experience total occupational and social impairment or experience mental disorder symptoms resulting in deficiencies in work, mood, school, family relations, judgment, or thinking. The examiner did state that his anxiety symptoms markedly limited his reliability and productivity. The Veteran's counsel stated in a December 2010 letter that the "longitudinal" evidentiary basis for the examiner's opinion indicates that the current level of disability had existed from at least December 2005, possibly July 2001. As the examiner's opinion does not clearly indicate when or if the severity of the disability changed and whether the disability is so severe that it is impossible for him to follow a substantially gainful occupation, the Board finds that clarification is warranted. See 38 C.F.R. § 4.2; Chotta v. Peake, 22 Vet. App. 80 (2008).  

The appeal is therefore REMANDED to the RO for the following actions:

1. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file. Gather outstanding records of VA medical treatment (generated after May 11, 2010) and associate them with the record. Take appropriate steps to obtain records from the Veteran's former employer - the U.S. Postal Service - regarding disability-related employment problems, disciplinary actions, and workplace accommodations. If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

2. Concurrent with the above, issue to the Veteran a corrective VCAA notice letter, meeting the requirements of Dingess (cited to above), particularly as to the assignment of disability ratings and effective dates.

3. Obtain from the OPM a copy of the evidence relied on in its decision awarding the Veteran disability retirement. The records must specifically include, but are not limited to, medical records and any hearing or interview transcripts. Those records will be associated with the claims folder. If the records are unavailable, document the unavailability within the claims file and advise the Veteran so that he can submit any copies of such documents in his possession.
 
4. Review the claims file to ensure that the above-directed development has been completed in full.  If any development is incomplete, take corrective measures. Complete any other appropriate development.

5. After the above actions, in accordance with 38 C.F.R. § 4.2, return the Veteran's claims file to the February 2010 examiner (if unavailable, the file should be provided to another psychiatric examiner of suitable background and experience) to clarify the February 2010 opinion. The following considerations will govern the review:

a. The entire claims folder and a copy of this remand must be made available to the reviewer. The examination report must reflect review of the claims folders - to include any evidence associated with the record as a result of this remand.


b. After reviewing the claims file, the examiner must provide an opinion as to whether the Veteran's service-connected psychiatric disability, alone, renders him unable to follow a substantially gainful occupation.

c. The examiner also must also clarify the nature and severity of the Veteran's psychiatric disability, to include effects on employability, for the period from July 2001. Specifically, the examiner must state whether the "longitudinal medical evidence" referenced in the February 2010 opinion (and added to the record as a result of this remand) reflects any changes in the severity of his disability. 

d. He or she must provide a full statement of the basis (or bases) for the conclusion(s) reached. 

e. If determining in his or her own professional medical opinion, that an opinion cannot be rendered without resort to speculation, he or she must so state and explain why.

6. Readjudicate the Veteran's claims. If the claims are not granted in full, the Veteran and his counsel must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


